               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

MELISSA B. KNIBBS, as Personal        )
Representative of the Estate of       )
MICHAEL SCOTT KNIBBS                  )
                                      )
                     Plaintiff,       )
                                      )
v.                                    )           Civil File No. 1:19-cv-130
                                      )
ANTHONY MOMPHARD, JR.                 )
Individually and in his               )
official capacity as a Deputy Sheriff )
of the Macon County Sheriff’s         )
Department,                           )
ROBERT HOLLAND, in his                )
Official capacity as the Sheriff of   )
Macon County,                         )
WESTERN SURETY COMPANY, )
a South Dakota Corporation, and       )
THE OHIO CASUALTY                     )
INSURANCE COMPANY,                    )
a New Hampshire Corporation,          )
                                      )
                     Defendants.      )

                    PROTECTIVE ORDER FOR STATE
                  BUREAU OF INVESTIGATION REPORT

      This matter is before the Court upon the Joint Motion for Release of NCSBI

Files (Doc. 18). The motion is allowed and the parties’ proposed protective order

is entered, except as modified where indicated.

                                ____________________
      The parties herein, and the North Carolina State Bureau of Investigation

(hereinafter “SBI”) stipulate to the entry of this Protective Order allowing release

of the SBI Report, File No. 2018-01296 regarding the investigation into the officer

involved shooting death of Michael Scott Knibbs by Deputy Anthony Momphard,

Jr.

      Counsel for the parties and counsel for the SBI stipulate and agree to the

following statements of facts which authorize the Court’s entry of the Protective

Order:

            1.     Plaintiffs, through counsel, have requested through discovery

      the release of the SBI investigation report in this matter.

            2.     The SBI report may be material and relevant to the subject

      matter involved in this matter.

            3.     In addition, this order governs the handling and disclosure of all

      materials produced, given, or filed herein by the parties and designated as

      CONFIDENTIAL.

            4.     Definitions.

                   a.     SBI Report refers to the materials contained in SBI File

            No. 2018-01296, the related laboratory reports and findings, and any

            photographs taken in conjunction with the investigation into the
      officer involved shooting death of Michael Scott Knibbs by Deputy

      Anthony Momphard, Jr.

             b.    Document means all writings, drawings, graphs, charts,

      recordings, and any other documents as defined in Rule 34 of the

      Federal Rules of Civil Procedure.

             c.    Material means any document, any answer to any

      interrogatory or other discovery request in this action, any portion of

      any deposition (including deposition exhibits) in this action, and any

      other information produced, given, or filed in this action.

             d.    Parties mean any Plaintiffs, Defendants, or Third-Party

      Defendants in this action.

      5.     Counsel for the SBI, after reviewing this file and related

documents, has determined that the SBI has no objection to producing the

SBI Report to the parties in response to Plaintiff’s request for the following

reasons:

             a.    No policy reason exists for denial of the request of

      Plaintiff for production of these materials.

             b.    There is no prejudice to the SBI by releasing this

      material.
             c.    There are no identities of persons contained in the

      materials which need to be protected; and

             d.    Any criminal investigation which might have been the

      subject of this file has been concluded.

      6.     Except as may be otherwise provided by further order of the

Court, documents contained within the SBI Report shall be used for no

purpose other than prosecuting or defending this action, including any

and all motions such as motions for summary judgment, and shall be

disclosed only to the persons identified below.

      7.     Access to and the use of any documents, or any part thereof, of

the SBI Report shall be limited to the following qualified persons/entities:

             a.    The parties and attorneys of record for the parties, and

      their legal assistants, other staff members, and law student clerks;

      insurers, their agents and employees; outside companies engaged by

      attorneys for the parties to photocopy such documents; officers,

      managers, owners or employees of the parties who provide material

      assistance in the legal representation of the parties;

             b.    A deponent in the action (during a deposition or in

      preparation therefore) when the confidential materials are materially

      related to the questions asked to or testimony of such deponent;
             c.    Mediators;

             d.    Consultants and technical experts involved in the

      preparation of this action;

             e.    Court    reporters,     their   transcribers,   assistants   and

      employees;

             f.    Any potential or actual deposition or trial witness to the

      extent that it is necessary to tender such witness as an exhibit a

      confidential document in order to elicit testimony relevant to the

      matters at issue in this case; and

             g.    The jury and trier of fact.

      8.     In addition, the above individuals and entities that are permitted

access to the SBI Report materials and information are hereby ordered not to

show, convey or reproduce any documents so designated or parts thereof, or

copies thereof, or any matter contained therein, or any extracts or summaries

thereof, to any individual, or to any entity that would not otherwise have

access to said documents under the provisions of this Protective Order,

except to the qualified persons listed above.

      9.     Counsel may make copies of material contained within the SBI

Report for Plaintiffs’ or Defendants’ experts upon receiving from said

experts a written agreement that they will be bound by the terms of this
Protective Order. The requirement of obtaining such an agreement shall be

satisfied by having each of Plaintiffs’ or Defendants’ experts read,

acknowledge, and agree in writing to be bound by this Protective Order. A

file of all such written acknowledgments shall be maintained by Plaintiffs’

and/or Defendants’ counsel.     By signing the declaration agreeing to be

bound by this Protective Order, each of Plaintiffs’ or Defendants’ experts

submits himself or herself to the jurisdiction of the Court for purposes of

enforcement of this Protective Order.

      10.   The production or disclosure of documents and materials in the

SBI Report, pursuant to the terms of this Order, shall not waive or prejudice

the right of any party to object to the production or admissibility of

documents or information on grounds other than confidentiality in this

action or on grounds in any other action.

      11.   All information and materials derived from the SBI Report shall

be used solely in the prosecution or defense of this action and shall not be

used or disclosed by any person for any other purpose, except as provided

herein.

      12.   Counsel for the parties are responsible for notifying any person

who is provided information or material from the SBI Report of the terms of
this Protective Order. Counsel shall keep a record of all persons to whom

disclosures are made.

      13.    Any material and documents contained within the SBI Report

that are deemed to be confidential, pursuant to North Carolina General

Statute, Federal Statutes, or case law, may be released to the persons and

Court as listed herein, only if the material and information is filed in sealed

containers, containing a general description of the contents, and a statement

that states the contents hereof are confidential and may be revealed only by

the Court or upon prior written consent of counsel for the party or witness

designating the material CONFIDENTIAL INFORMATION.

      14.    The administrative staff of the Court shall maintain such sealed

containers intact and unopened except as otherwise directed by the Court.

However, such information shall continue to be available to the Court and to

those persons listed in this Protective Order. To the extent any party seeks

leave to file information with the Court under seal, such a request shall be

made in conformity with the Local Rules of this district, including Local

Civil Rule 6.1.

      15.    After the final disposition of this action, including the

conclusion of any and all appeals, all SBI Report materials and information

that were maintained in sealed files of the Court, shall be returned to the
counsel who filed such information with the Court, or returned to counsel for

the SBI. The final disposition of any materials that have been submitted to

the Court and placed under seal shall be determined by the Local Rules of

this district and/or Order of the Court.

      16.    Each person who receives material and information described

herein submits himself or herself to the personal jurisdiction of the Court,

wherever he or she shall be, for the enforcement of this Order.

      17.    It is specifically agreed that making the materials or documents

available for inspection and the production of the materials or documents

shall not constitute a waiver by the parties or SBI or any claim of

confidentiality, and the production of such materials or documents may be

admissible into evidence at the trial of this action The parties reserve all

rights to object to the admissibility of such materials and information as

provided by the Federal Rules of Evidence and Federal Rules of Civil

Procedure.

      18.    Nothing in this Protective Order shall require disclosure of

material or information which the conveying party contends is protected

from disclosure by the attorney-client privilege, materials produced in

anticipation of litigation, or as constituting attorney work product materials.
           19.     If some of the information released pursuant to this Protective

     Order contains confidential insurance company employee or information,

     such information shall be treated as confidential by the receiving party and

     be subject to the terms of this Order.

           20.     All original and copies of the SBI Report shall be returned to

     the SBI at the conclusion of this action, with a certification that no other

     copies exist, and that all copies have been duly returned in compliance with

     this Order.

           21.     This Protective Order shall not prevent any party, or the SBI,

     from applying to the Court for relief from this Protective Order or from

     applying to the Court for further or additional Protective Orders, or from

     agreeing between themselves to modification of this Protective Order, with

     the concurrence of the SBI and subject to the approval of the Court.


Approved by:
AGREED TO BY:

s/Angel E. Gray
Legal Counsel for the North Carolina State Bureau of Investigation
Post Office Box 2950
Raleigh, North Carolina 27626
North Carolina State Bureau of Investigation


s/Patrick H. Flanagan
s/Stephanie H. Webster
Attorneys for Defendants


s/Mark R. Melrose
s/Adam R. Melrose
s/Joshua D. Nielsen
Attorneys for Plaintiff
